Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-12, 16, 18-20 and 43-66 are presented for exanimation.
Applicants’ amendment, information disclosure statement and response filed August 15, 2022 have been received and entered.
Accordingly, the rejection made under obviousness-type double patenting over claim 4 of U.S. Patent No. 8,642,654 B2 as set forth in the previous Office action dated March 15, 2022 at pages 2-4 as applied to claims 1-3 is hereby WITHDRAWN because the patent does not disclose applicants’ critical limitations set forth in claim 1.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by WO 2010/021766 A1, hereby known as Clarke et al. of PTO-1449 as set forth in the previous Office action dated March 15, 2022 at pages 6-7 as applied to claims 1-3, 5-8, 11-13, 16, 20 and 41 is hereby WITHDRAWN because the patent does not disclose applicants’ critical limitations set forth in claim 1.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by WO 2006/020179 A2, hereby known as Gross of PTO-1449 as set forth in the previous Office action dated March 15, 2022 at pages 7-8 as applied to claims 1-3, 10-12, 16 and 20 is hereby WITHDRAWN because the patent does not disclose applicants’ critical limitations set forth in claim 1.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by WO 2004/108740 A2, hereby known as Veech et al. of PTO-1449 as set forth in the previous Office action dated March 15, 2022 at pages 8-9 as applied to claims 1-3, 5, 9 and 10 is hereby WITHDRAWN because the patent does not disclose applicants’ critical limitations set forth in claim 1.
Claim 43 is withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Allowable Subject Matter
Claims 1, 2, 5-12, 16, 18-20, 45, 48-54, 56 and 59-65 are allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 44, 46, 47, 55, 57, 58 and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a Written Description rejection. 
 A lack of adequate written description issue arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).
	An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. 
In particular, the specification as original filed fails to provide sufficient written bases of any of the agents demonstrating wherein possession of use of the broad terms:  a condition associated with overweight, diabetes, cardiovascular disease, and a condition associated with overeating.  The mere fact that Applicant may have discovered one type of condition associated with overweight is treated with the (R)-3-hydroxybutyrate, an ester or an oligomer is not sufficient to claim the entire genus.
	The mere fact that Applicant may have discovered one type of diabetes is treated with the (R)-3-hydroxybutyrate, an ester or an oligomer is not sufficient to claim the entire genus since diabetes includes type 1, type 2 and gestational.
	The mere fact that Applicant may have discovered one type of cardiovascular disease is treated with the (R)-3-hydroxybutyrate, an ester or an oligomer is not sufficient to claim the entire genus.
The mere fact that Applicant may have discovered one type of condition associated with overeating is treated with the (R)-3-hydroxybutyrate, an ester or an oligomer is not sufficient to claim the entire genus.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." 	
Claims 3, 44, 46, 47, 55, 57, 58 and 66 are not allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55 and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a condition associated with overeating in a subject with the administration of (R)-3-hydroxybutyrate, an ester or an oligomer, does not reasonably provide enablement for preventing a condition associated with overeating in a subject with the administration of (R)-3-hydroxybutyrate, an ester or an oligomer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In this regard, the application disclosure and claims have been compared per factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.
The factors include:
1) the quantity of experimentation necessary
2) the amount of direction or guidance provided
3) the presence or absence of working examples
4) the nature of the invention
5) the state of the art
6) the relative skill of those in the art
7) the predictability of the art and 
8) the breadth of the claims
The instant specification fails to provide guidance that would allow the skilled artisan background sufficient to practice that instant invention without resorting to undue experimentation in view of further discussion below.
The nature of the invention, state of the prior art, relative skill of those in the art and the predictability of the art
The claimed invention relates to a method for preventing a condition associated with overeating in a subject with the administration of (R)-3-hydroxybutyrate, an ester or an oligomer. 
The relative skill of those in the art is generally that of a Ph.D. or M.D.
There are no known preventive therapies for a condition associated with overeating in the art.
It is clear the art to which the present invention relates is highly unpredictable and unreliable with respect to conclusions drawn from laboratory data extrapolated to clinical efficacy.
The breadth of the claims
The claims are very broad and inclusive of any “condition” of overeating. 
The amount of direction or guidance provided and the presence or absence of working examples
There are no examples showing the instant active agent(s) will, in fact, prevent a condition associated with overeating in a subject with the administration of (R)-3-hydroxybutyrate, an ester or an oligomer in a subject not presently at risk of or predisposed to developing such a condition.  No examples showing the instant active agent(s) is administered to a healthy subject not having a condition associated with overeating, and the administration of the instant active agent(s) will prevent the subject from becoming overweight during its lifetime.  Current modes of treatment are known, but there are no known agents, which can be, prevent the conditions associated with overeating in a healthy subject.
The quantity of experimentation necessary
Applicants have failed to provide guidance as to which cause would be prevented for a condition associated with overeating.  The skilled artisan would expect the interaction of a particular drug in the prevention of causes of overeating to be very specific and highly unpredictable absent a clear understanding of the structural and biochemical basis of the agent.  The instant specification sets forth no such understanding nor any criteria for extrapolating beyond the administration of the active agent(s).  Even for the data presented, no direction is provided to prevent specific conditions associated with overeating.  Absent reasonable a priori expectations of success, one skilled in the art would have to test extensively many conditions that may lead to overeating to discover which condition is prevented.  Since each prospective embodiment, as well as future embodiments as the art progresses, would have to be empirically tested, undue experimentation would be required to practice the invention as it is claimed in its current scope.  The specification provides inadequate guidance to do otherwise.
Claims 55 and 66 are not allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/            Primary Examiner, Art Unit 1629